DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/23/2021 has been entered. Claim 1 is cancelled. Claims 2-15 are pending in this instant application. Claims 13-15 are withdrawn. Claims 2-12 are currently under examination.

Priority
This application is a CON of 15/568,602 filed on 10/23/2017, now ABN, which is a 371 of PCT/EP2016/059525 filed on 04/28/2016 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 15166057.8 filed on 04/30/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn Claim Objections/Rejections
The objection of claims 1-3, 9, and 10 because of improper recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 09/01/2020, is withdrawn in view of cancelled claim 1, and amended claims 2, 3, 9, and 10.
The rejection of claims 1 and 3-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 8 of the Non-Final Rejection mailed on 09/01/2020, is withdrawn in view of cancelled claim 1, and amended claims 3-8.
The provisional rejection of claims 2, 4-9, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 25, 26, and 32 of copending Application No. 15/738,112 (typo, should be 16/738,112), as set forth on page 15 of the Non-Final Rejection mailed on 09/01/2020, is withdrawn in view of abandonment filed on 01/07/2021.

New (necessitated by amendment) Claim Objections
Claim 3 is objected to because of the following informalities: In claim 3, change the incorrect recitation “a therapeutic treatment” (line 2) to “the therapeutic treatment”, which has been recited in the preceding claim 2.  Appropriate correction is required.

New (necessitated by amendment)/Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-12 remain or are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving erectile dysfunction in a male patient, does not reasonably provide enablement for therapeutic treatment of erectile dysfunction in a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome. The term “treatment” is defined as “The terms "treatment" and "treating" comprise therapeutic treatment of patients having already developed said condition, in particular in manifest form. Therapeutic treatment may be symptomatic treatment in order to relieve the symptoms of the specific indication… The term treatment also encompasses prophylactically treating, preventivally treating and preventing also” in the specification (p. 13/33, lines 1-9). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. Claims 4-8 depend from claim 2. Claims 11 and 12 depend from claim 9.
Applicants claim a method for therapeutic treatment of erectile dysfunction (claims 2, 3, 9, and 10), encompassing preventing or prevention of erectile dysfunction, in a male patient. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method for treating or treatment of erectile dysfunction, or antidiabetic treatment in a male patient as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate erectile dysfunction in a male patient by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for the therapeutic treatment of erectile dysfunction in a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome comprising administering a SGLT2 inhibitor to the patient in need thereof (claim 2). The method according to claim 1, wherein the patient is a poor-responder or a non-responder to the therapeutic treatment with a PDE5 inhibitor (claim 3). A method for improving a therapeutic treatment of erectile dysfunction in a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome comprising administering a SGLT2 inhibitor to the patient (claim 9), wherein the therapeutic treatment of erectile dysfunction further comprises the administration of one or more medicaments selected from the group consisting of PDE5 inhibitors and alprostadil (claim 10).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention (or therapeutic prevention) of erectile dysfunction in a male patient using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent erectile dysfunction in a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome. Takakura et al. (Life Sciences 147:125-131, 2016) disclosed that treatment with sodium-dependent glucose cotransporter 2 (SGLT2) inhibitor ipragliflozin reduced glycated hemoglobin levels and ameliorated the slowing of motor nerve conduction velocity in Spontaneously Diabetic Torii (SDT) fatty rats. Symptoms of diabetic neuropathy vary and include pain and numbness in the extremities, gastroparesis, orthostatic hypotension, erectile dysfunction, and urinary incontinence Figure 2 shows effect of ipragliflozin on non-fasting plasma glucose and HbA1c in 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Figure 5 shows effect of ipragliflozin on MNCV of SDT fatty rats: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(page 125, Abstract and left col., para. 1; page 127, Fig. 2; page 129, Fig. 5). One of skilled artisan would understand that contemporary treatment or management of erectile dysfunction is to minimize symptoms of erectile dysfunction, not to prevent, or to reduce for long-term the occurrence of or to eliminate erectile dysfunction in a male patient.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for prevention (or therapeutic prevention) of erectile dysfunction in a male patient as recited in the claim. The exemplary embodiments of the Specification merely present that the impairment of erectile responses in Goto-Kakizaki (GK) rats and partially improvement with single dose sildenafil (0.3 mg/kg) is consistent with previous studies (ref A). In this model of erectile dysfunction (ED) in diabetic GK rats, chronic treatment with empagliflozin at 25.3±0.9 mg/kg/day slightly but consistently improved erectile function, even though only the ratios of AUC45/MAP and AUCtot/MAP showed a statistically significant 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising administering a SGLT2 inhibitor. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent erectile dysfunction in a male patient.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention (or therapeutic prevention) of erectile dysfunction in a male patient, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


In response, these arguments are found not persuasive because of the following reasons. The amended “therapeutic treatment” was not defined in the specification and thus the treatment still encompasses prevention as defined. To overcome the scope of enablement rejection, Applicant may change claim 2 to “A method for the therapeutic treatment of a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome to improve erectile function comprising administering an effective amount of a sodium glucose transporter 2 (SGLT2) inhibitor to the patient in need thereof.”; change claim 9 to “A method for improving a therapeutic treatment of a male patient diagnosed with prediabetes, type 1 diabetes mellitus, type 2 diabetes mellitus or metabolic syndrome to increase erectile function comprising administering an effective amount of a SGLT2 inhibitor to the patient in need thereof.”; and delete the recitation “of erectile dysfunction” (line 2 of claim 10).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 2, 4-9, 11, and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Mayoux et al. (US Patent Application Publication No. 2013/0252908, published on September 26, 2013, hereinafter referred to as Mayoux ‘908) in view of Romeo et al. (Journal of Urology 163:788-791, March 2000, hereinafter referred to as Romeo ‘2000). 
With regard to structural limitations “A method comprising administering an effective amount of a SGLT2 inhibitor (or in addition to the administration of a SGLT2 inhibitor one or more antidiabetic medicaments not belonging to the class of SGLT2 inhibitors; or the SGLT2 inhibitor is empagliflozin, wherein empagliflozin is administered in an amount of 2.5 to 25 mg) to a male patient diagnosed with erectile dysfunction and type 2 diabetes mellitus or metabolic syndrome (and has insufficient glycemic control despite antidiabetic therapy with one or more medicaments not including SGLT2 inhibitors)” (claims 2, 5-9, 11, and 12):
Mayoux ‘908 disclosed a method for treating of overweight or obesity in a patient diagnosed of having one or more conditions selected from the group consisting of pre-diabetes, type 2 diabetes mellitus, impaired glucose tolerance, impaired fasting blood glucose, hyperglycemia, postprandial hyperglycemia, hyperinsulinemia and metabolic syndrome characterized in that empagliflozin (a novel SGLT2 inhibitor that is described for the treatment or improvement in glycemic control in patients with type 2 diabetes mellitus) and one or more antiobesity drugs are administered to the patient (page 8/20, [0025 and 0036]). Preferred dosages of empagliflozin are for example 1 mg, 2 mg, 2.5 mg, 5 mg, 7.5 mg, 10 mg, 12.5 mg, 15 mg, 20 mg, 25 mg and 50 mg (page 15/20, [0150]). The treatment of patients who are diagnosed of being overweight or obese and having one or more of the following conditions:  HDL-cholesterol blood level <40 mg/dL in female patients and <50 mg/dL in male patients (page 14/20, [0130]). The treatment of type 2 diabetes or pre-diabetes patients with a combination of empagliflozin and one or more antiobesity drugs reduces or reduces the risk of developing microvascular complications (e.g. diabetic neuropathy, diabetic retinopathy, diabetic nephropathy, diabetic foot, diabetic ulcer). In the case of diabetic neuropathy, in addition to ananmesis and clinical examination, the nerve conduction rate can be measured using a calibrated tuning fork (pages 19/20 to 20/20, [0194]). Adult patients are preferably humans of the age of 18 years or older. The method is advantageously applicable in those patients who show one, two or more of the following conditions: insufficient glycemic control with diet and exercise alone; or insufficient glycemic control despite oral monotherapy with metformin (page 13/20, [0114 and 0119-0123]). Oral antidiabetic drugs conventionally used in therapy (such as e.g. first- or second-line, and/or mono- or (initial or add-on) combination therapy) include, without being restricted thereto, metformin, sulphonylureas, thiazolidinediones, glinides and α-glucosidase inhibitors (page 7/20, [0022]).

Romeo ‘2000 disclosed a study to evaluate the association of erectile function with glycemic control. Mean subject age ±1 standard deviation (SD) was 62.0 ± 12.3 years (range 38 to 82). Subjects with poorer glycemic control tended to be younger. Mean erectile function score decreased as hemoglobin A1c increased (analysis of variance p= 0.002). The prevalence of peripheral neuropathy increased as hemoglobin A1c increased. Participants with peripheral neuropathy were younger and had a lower erectile function score. Using linear regression models the 5 most significant associations with impotence were age, treatment with insulin or oral hypoglycemic agents, retinopathy, symptomatic peripheral neuropathy and symptomatic autonomic neuropathy (page 789, left col., para. 2; page 790, left col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic diabetic patients in a method to slow diabetic neuropathy as taught by Mayoux ‘908 with specific male diabetic patients also diagnosed with decreased erectile function in view of Romeo ‘2000. One would have been motivated to do so because (a) Mayoux ‘908 teaches that empagliflozin is described for the treatment or improvement in glycemic control in patients with type 2 diabetes mellitus or metabolic syndrome. A combination of empagliflozin and one or more antiobesity drugs reduces or reduces the risk of developing microvascular complications, e.g. diabetic neuropathy, and (b) Romeo ‘2000 teaches that mean erectile function score decreased and prevalence of peripheral neuropathy increased as hemoglobin A1c increased. Participants with peripheral neuropathy had a lower erectile function score, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic diabetic patients in a method to slow diabetic neuropathy as taught by Mayoux ‘908 with specific male diabetic patients also diagnosed with 

Applicant’s Arguments/Remarks filed on 02/23/2021 have been fully considered. Applicant argued “Mayoux does not teach the treatment of erectile dysfunction, nor does Mayoux invite a person skilled in the art to investigate the treatment of erectile dysfunction… Romeo does not disclose SGLT2 inhibitors or the use of SGLT2 inhibitors” (p. 6, last 2 para.).
In response, these arguments are found not persuasive because of the following reasons. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To overcome the obviousness rejection, Applicant may include additional active step that is not taught or suggested by the references, such as “wherein the effective amount of the SGLT2 inhibitor is determined by increase of mean arterial pressure-normalized intracavernous pressure (ICP) after administration” (supported by Fig. 1, Fig. 2a, and Fig. 2b), to the end of claims 2 and 9. Any amendment after-Final would require updated search, and may not be entered if new issue arises and extensive search is needed. 

(II) Claims 3 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over Mayoux et al. (US Patent Application Publication No. 2013/0252908, published on September 26, 2013, hereinafter referred to as Mayoux ‘908) in view of Romeo et al. (Journal of Urology 163:788-791, March 2000, hereinafter referred to as Romeo ‘2000), as applied to claims 2, 4-9, 11, and 12, and further in view of Basu et al. (Drugs 64(23):2667-2688, 2004, hereinafter referred to as Basu ‘2004).

Basu ‘2004 disclosed that erectile dysfunction (ED) in diabetes was strongly correlated with glycemic control, duration of disease and diabetic complications. The incidence increased with increasing age, duration of diabetes and deteriorating metabolic control, and was higher in individuals with type 2 diabetes than those with type 1. The PDE inhibitors have revolutionized the management of ED and oral drug therapy is currently first-line therapy for the condition. Sildenafil and vardenafil are shorter-acting agents, while tadalafil has a longer half-life allowing the user more flexibility in sexual activity. Intraurethral and intracavernosal alprostadil may be a useful alternative when oral drug therapy is ineffective or contraindicated. ED is a common complication of diabetes. Between 35% and 75% of individuals with diabetes have ED of any degree. The exact pathogenesis of ED in diabetes is presumed to be multifactorial (neurological, vascular or a combination of the two) (page 2668, para. 2, 4, and 6; page 2672, left col., para. 3; right col., para. 4).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine SGLT2 inhibitor as taught by Mayoux ‘908 in view of Romeo ‘2000 with a PDE5 inhibitor or alprostadil further in view of Basu ‘2004 for ameliorating erectile dysfunction in diabetic patient. One would have been motivated to do so because (a) Mayoux ‘908 in view of Romeo ‘2000 teaches that empagliflozin, a SGLT2 inhibitor, is described for the treatment or improvement in glycemic control in patients with type 2 diabetes mellitus. A combination of empagliflozin and one or more antiobesity drugs reduces or reduces the risk of developing microvascular complications, e.g. diabetic neuropathy. Mean erectile function score decreased and prevalence of peripheral neuropathy increased as hemoglobin A1c increased, and (b) Basu ‘2004 teaches that oral PDE inhibitor drug therapy In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).” See MPEP § 2144.06 [R-08.2012] [I].

Applicant’s Arguments/Remarks filed on 02/23/2021 have been fully considered. Applicant argued “The arguments presented above are re-iterated and Applicant respectfully submits that Basu does not cure the deficiencies of Mayoux and Romeo” (p. 7, lines 14 to 15).
In response, these arguments are found not persuasive because of the following reasons. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See also examiner’s response under the first 103 rejection above.

New (necessitated by amendment) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 2, 4-9, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 25, 26, and 32 of copending Application No. 17/094,037 (a CON of abandoned 16/738,112, Applicant: BOEHRINGER INGELHEIM INTERNATIONAL GMBH, claim set of 11/10/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl ‘037 claims “A method of treating, preventing, protecting against, reducing the risk of, delaying the occurrence of and/or delaying the progression of chronic kidney disease in a patient, said method comprising administering empagliflozin, optionally in combination with one or more other therapeutic substances, to the patient (claim 1); “wherein the patient is a patient with prediabetes, type 1 or type 2 diabetes mellitus” (claim 4), “wherein the patient is a patient with one or more cardiovascular risk factors selected from A), B), C) and D)… B) advanced age >/= 60-70 years, and C) one or more cardiovascular risk factors selected from - advanced type 1 or type 2 diabetes mellitus > 10 years duration… and - hyperuricemia, erectile dysfunction, polycystic ovary syndrome… peripheral occlusive arterial disease” (claim 25), “wherein the one or more other therapeutic substances are selected from other antidiabetic substances” (claim 26), or “wherein empagliflozin is administered orally in a total daily amount of 10 mg or 25 mg” (claim 32), which read on claims 2, 4-9, 11, and 12 of this instant application. 
Thus, claims 2, 4-9, 11, and 12 of this instant application encompass or overlap with claims 1, 4, 25, 26, and 32 of Appl ‘037. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Remarks filed on 02/23/2021 have been fully considered. Applicant argued “Applicant respectfully requests that the provisional rejection be deferred until the instant application has been found allowable or until Application No. 17/094037 is patented” (p. 7, last para.).
In response, the provisional double patenting rejection above is maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623